      Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 1 of 21




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO


                                           )
PUEBLO OF LAGUNA; PUEBLO OF                )
JEMEZ,                                     )
                                           )
              Plaintiffs,                  )
                                           )
                                               Case No. 1:21-cv-277-WJ-KK
        v.                                 )
                                           )
MICHAEL REGAN, in his official capacity )
as Administrator of the U.S. Environmental )
Protection Agency; U.S.                    )
ENVIRONMENTAL PROTECTION                   )
AGENCY, et al.,                            )
                                           )
                      Defendants.          )
                                           )


 DEFENDANTS’ OPPOSED MOTION FOR VOLUNTARY REMAND OF THE NWPR
                       WITHOUT VACATUR




                                EXHIBITS
Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 2 of 21




              EXHIBIT
 Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 3 of 21




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 CONSERVATION LAW FOUNDATION, )
 et al.,                        )
                                )
          Plaintiffs,           )
                                )                  Case No. 20-cv-10820-DPW
                  v.            )
                                )
 U.S. ENVIRONMENTAL PROTECTION )
 AGENCY, et al.,                )
                                )
          Defendants,           )
                                )
CHANTELL SACKETT; MICHAEL       )
SACKETT,                        )
                                )
         Defendant-Intervenors. )
                                )


                            DECLARATION OF RADHIKA FOX

I, Radhika Fox, declare that the following statements are true and correct to the best of my

knowledge and belief and are based on my personal knowledge, information contained in the

records of the United States Environmental Protection Agency ( EPA or the Agency ), and

information supplied to me by current EPA employees.

1. I am the Principal Deputy Assistant Administrator for the Office of Water in EPA. I have

   served in this position since January 2021.

2. As Principal Deputy Assistant Administrator, I am responsible for, and provide counsel to,

   the Administrator on policy, planning, program development and implementation,

   management, and control of the technical and administrative aspects of the Office of Water. I

   manage the Agency s programs under the Clean Water Act ( CWA ), Safe Drinking Water

   Act, and the Marine Protection, Research, and Sanctuaries Act.

3. Within EPA, the Office of Water has primary responsibility for the rulemaking process

   related to the CWA.

                                            Page 1 of 9
 Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 4 of 21




4. Within the Department of the Army                   , the Office of the Assistant Secretary of the

     United States Army for Civil Works has primary responsibility for the rulemaking process

     related to the CWA.

5.

     United St

     activities.

6.

                   establishing a new                                                   a key term used

     to identify the jurisdictional scope of the CWA.

7. On April 21, 2020, the agencies, under the Trump Administration, promulgated the

     Navigable Waters Protection Rule (NWPR), which comprehensively revised regulations

     defining the term             the United States

8. The agencies, after completing a review of the NWPR, have decided to initiate another

     rulemaking to revise the term                                   As described below, the Biden

                         EPA and Army have substantial concerns about the lawfulness of aspects of

     the NWPR and the harmful effects of the NWPR                         waters.

9. The             review of the NWPR was at the direction of President Biden. On January 20,

     2021, President Biden signed Executive Order 13990 ( EO 13990 ) on Protecting Public

     Health and the Environment and Restoring Science to Tackle the Climate Crisis to pronounce

     the Adm                                       cience; to improve public health and protect our

     environment; to ensure access to clean air and water; to limit exposure to dangerous

     chemicals and pesticides; to hold polluters accountable, including those who

     disproportionately harm communities of color and low-income communities; to reduce



                                              Page 2 of 9
 Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 5 of 21




   greenhouse gas emissions; to bolster resilience to the impacts of climate change; to restore

   and expand our national treasures and monuments; and to prioritize both environmental

   justice and the creation of the well-paying union jobs

   EO 13990 directed all F                                   review and, as appropriate and

   consistent with applicable law, take action to address the promulgation of Federal regulations

   and other actions during the last 4 years that conflict with these important national objectives,

   and to immediately commence work to confront                          And [f]or any such

   actions identified by the agencies, the heads of agencies shall, as appropriate and consistent

                                                                                            The

   order also specifically revoked Executive Order 13778 of February 28, 2017 (Restoring the

                                                                            aters of the United

                         had resulted in promulgation of the NWPR.

10. Pursuant to the direction in EO 13990, the agencies have carefully reassessed the

   administrative record for and the legal and scientific basis of the NWPR. The agencies have

   also thoroughly reviewed the challenges to the NWPR presented by the parties in the pending

   litigation. The agencies have completed this assessment and decided to initiate rulemaking to

   revise the term                              . Among the factors that the agencies considered

   are: the text of the CWA; Congressional intent and the objective of the CWA; U.S. Supreme

   Court case law; the impacts resulting from the NWPR; concerns raised by stakeholders about

   the NWPR, including implementation-related issues; the principles outlined in EO 13990;

   and issues raised in ongoing litigation challenging the NWPR. As further described below,

   the agencies have identified substantial concerns with the NWPR and have determined that

   additional considerations should be given to certain aspects of the NWPR through notice-



                                            Page 3 of 9
 Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 6 of 21




      and-comment rulemaking, including concern that when interpreting the jurisdictional scope

      of the CWA, the NWPR did not appropriately consider the effect of the revised definition of

                                                                                         concern over

      the loss of waters protected by the CWA.

11.

                                                                              Section 1251(a) of Title

      33, U.S. Code                                            ieving the statutory objective is through



      statutory phrase that generally establishes the jurisdictional scope of the Act.

12. Certain statements in the NWPR preamble call into significant question whether the



      consistent with these goals. For example, the agencies explicitly and definitively stated in

      numerous places in the NWPR administrative record that they did not rely on agency

      documents in the record that provided some limited assessment of the effects of the rule on

      water quality in determining th                                                               See,

      e.g., 85 Fed. Reg. at 22,332, 22,335 ( [T]he final rule is not based on the information in the

                                                                                   ).

13. The agencies now believe that consideration of the effects of

                            on the integrity of the           waters is a critical element in assuring

      consistency with the statutory objective of the CWA. See, e.g., County of Maui, Hawaii v.

      Hawaii Wildlife Fund, 140 S. Ct. 1462, 1468-69 (2020)        Maui     (emphasizing the

      importance of considering the CWA




                                                Page 4 of 9
 Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 7 of 21




   including                                  . Based on a careful evaluation of the record of the

   NWPR, including the above-quoted statement, the agencies have substantial and legitimate

   concerns regarding the adequacy of consideration of the CW                                  the

   development of the NWPR. As such, the agencies believe it is appropriate to reconsider these

   issues   and, in particular, the effects                                           ion on the

   chemical, physical, and biological integrity of the          waters   in a new rulemaking.

14. In light of the text, structure, and legislative history of the Act, and Maui and other Supreme

   Court decisions, the agencies have concluded there must be some consideration of the effects

                                                                                              waters.

   Based on the record at the time the agencies promulgated the NWPR, significant concerns

   exist about the sufficiency of the agencies consideration of the effects of the NWPR on the

   chemical, physical, and biological integrity of the          waters when determining the

                                                                              in the NWPR. For

   example, the agencies are concerned that the NWPR did not look closely enough at the effect

   ephemeral waters have on traditional navigable waters when the agencies decided to

   categorically exclude all ephemeral waters. New rulemaking will provide the agencies an

   additional opportunity to evaluate these issues and allow all interested stakeholders to

   contribute to this process through rulemaking comments and other public processes.

15. The agencies have also decided to initiate a new rulemaking in light of information regarding

   the impact of the NWPR on the scope of CWA jurisdiction informed by nearly a full year of

   implementation. Staff at EPA and the Army have reviewed approved jurisdictional

   determinations and identified indicators of a substantial reduction in waters covered under

   the NWPR compared to previous rules and practices. These indicators include an increase in



                                              Page 5 of 9
    Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 8 of 21




     determinations by the Corps that waters are non-jurisdictional and an increase in projects for

     which CWA Section 404 permits are no longer required. The agencies have also found that

     preliminary jurisdictional determinations (through which applicants proceed with permitting

     as though all resources were jurisdictional) are much less common under the NWPR,

     indicating that fewer project proponents believe waters are jurisdictional from the start. Of

     the 40,211 individual aquatic resources or water features for which the Corps made approved

     jurisdictional determinations under the NWPR between June 22, 2020 and April 15, 2021,

     approximately 76% were found to be non-jurisdictional. Many of the non-jurisdictional

     waters are excluded ephemeral resources (mostly streams) and wetlands that are not adjacent

     under the NWPR. The agencies are aware of 333 projects that would have required Section

     404 permitting prior to the NWPR, but no longer do under the NWPR. The agencies are also

     aware that this number is not the full universe of projects that no longer require Section 404

     permitting under the NWPR, partly because to the extent that project proponents are not

     seeking any determinations for waters that the NWPR now excludes, such as ephemeral

     streams, the effects of such projects are not tracked in the Corps database. As a whole, the

     reduction in jurisdiction is notably greater than the deregulatory effects discussed in the rule

     preamble and the economic analysis case studies.

16. These changes have been particularly significant in arid states. In New Mexico and Arizona,

     for example, of over 1,500 streams assessed under the NWPR, nearly every one has been

     found to be a non-jurisdictional ephemeral resource, which is very different from the status

     of the streams as assessed under both the Clean Water Rule and the pre-2015 regulatory

     regime.1


1
 These non-jurisdictional ephemeral resources are predominantly ephemeral streams, but a small portion may be
swales, gullies, or pools.

                                                   Page 6 of 9
 Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 9 of 21




17. The agencies have heard concerns from a broad array of stakeholders, including states, tribes,

   scientists, and non-governmental organizations, that the reduction in the jurisdictional scope

   of the CWA is resulting in significant, actual environmental harms. These entities have

   identified specific projects and discharges that would no longer be subject to CWA

   protections because the waters at issue would no longer be jurisdictional. In many cases

   permit applications have been withdrawn. For example, stakeholders have raised concerns

   about dredge and fill activities on large swaths of wetlands in sensitive areas, in the

   floodplains of jurisdictional waters, or even within several hundred yards of traditional

   navigable waters, that are proceeding without CWA regulatory protection or compensatory

   mitigation. Stakeholders have also identified for EPA many other wetlands and streams,

   newly deemed non-jurisdictional, which are likely to be filled for commercial and housing

   developments, mines, water pipelines, and other forms of development without CWA

   oversight.

18. Projects are proceeding in newly non-jurisdictional waters in states and tribal lands where

   regulation of waters beyond those covered by the CWA are not authorized, and, based on

   available information, will therefore result in discharges without any regulation or mitigation

   from federal, state, or tribal agencies. See Economic Analysis for the Navigable Waters

                                                                  at 40 (Jan. 22, 2020) (indicating

   that a large number of states do not currently regulate waters more broadly than the CWA



   project that stakeholders have identified for EPA is the construction of a high-pressure oil

   pipeline that would cut through a drinking water well field, which is expected to result in

   discharges to nearly 100 ephemeral streams that appear to be no longer jurisdictional under



                                             Page 7 of 9
    Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 10 of 21




     the NWPR; another project is the construction of a mine that would destroy hundreds of

     previously jurisdictional wetlands, deemed non-jurisdictional under the NWPR, next to a

     National Wildlife Refuge.

19. Tribes in arid areas have also indicated that they will disproportionately suffer from the

     reduction in protections, including tribal lands that intersect or are within the New Mexico

     state boundary. Some tribes have estimated that the NWPR removes more than 80% of

     stream miles within their jurisdictions from CWA protections, amounting to more than 1,400

     miles of streams. These tribes lack the authority and the resources to independently regulate

     surface waters within and upstream of their reservations, and therefore cannot protect their

     scarce waters from upstream dischargers, such as uranium and coal mines.

20. Ephemeral streams, wetlands, and other aquatic resources provide numerous ecosystem

     services, and there could be cascading and cumulative downstream effects from impacts to

     these resources, including but not limited to effects on water supplies, water quality,

     flooding, drought, erosion, and habitat integrity. 2 The agencies have substantial concerns

     about the consideration of these effects on the chemical, physical, and biological integrity of

                            the NWPR rulemaking process.




2
 U.S. Environmental Protection Agency, Connectivity of Streams and Wetlands to Downstream Waters: A Review
and Synthesis of the Scientific Evidence (Final Report), EPA/600/R 14/475F (Washington, DC: U.S.
Environmental Protection Agency (2015)). https://cfpub.epa.gov/ncea/risk/recordisplay.cfm?deid=296414.

                                                Page 8 of 9
Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 11 of 21
Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 12 of 21




               EXHIBIT
 Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 13 of 21




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 CONSERVATION LAW FOUNDATION, )
 et al.,                        )
                                )
          Plaintiffs,           )
                                )                  Case No. 20-cv-10820-DPW
                  v.            )
                                )
 U.S. ENVIRONMENTAL PROTECTION )
 AGENCY, et al.,                )
                                )
          Defendants,           )
                                )
CHANTELL SACKETT; MICHAEL       )
SACKETT,                        )
                                )
         Defendant-Intervenors. )
                                )


                         DECLARATION OF JAIME A. PINKHAM

I, Jaime A. Pinkham, declare that the following statements are true and correct to the best of my

knowledge and belief and are based on my personal knowledge, information contained in the

records of the Office of the Assi

                                                    Civil Works employees under my supervision.

1. Currently, I am serving as the Acting Assistant Secretary of the United States Army for Civil

   Works. I have served in this position since April of this year.

2. As the Acting Assistant Secretary of the United States Army for Civil Works, my principal

   duty involves the overall supervision of the functions of the Department of the Army

                                                     and development of national water resources,

   including flood control, navigation, shore protection, and related purposes. In particular, I

   establish policy direction for, and supervision of, Army functions relating to all aspects of the

   Civil Works program which is executed by the United States Army Corps of Engineers



                                            Page 1 of 9
 Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 14 of 21




3.

     primary responsibility for the rulemaking process related to the CWA.

4. Within the Army, the Office of the Assistant Secretary of the United States Army for Civil

     Works has primary responsibility for the rulemaking process related to the CWA.

5. These two offices have the responsibility of

                                              CWA regulatory actions and programmatic

     activities.

6.



     to identify the jurisdictional scope of the CWA.

7. On April 21, 2020, the agencies, under the Trump Administration, promulgated the

     Navigable Waters Protection Rule (NWPR), which comprehensively revised regulations



8. The agencies, after completing a review of the NWPR, have decided to initiate another

                                                                            ribed below, the Biden

                                                           concerns about the lawfulness of aspects of

     the NWPR and the harmful effects of

9.                                                e direction of President Biden. On January 20,

     2021, President Biden signed Executive Orde

     Health and the Environment and Restoring Science to Tackle the Climate Crisis to pronounce

                                                        nce; to improve public health and protect our

     environment; to ensure access to clean air and water; to limit exposure to dangerous

     chemicals and pesticides; to hold polluters accountable, including those who



                                             Page 2 of 9
 Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 15 of 21




   disproportionately harm communities of color and low-income communities; to reduce

   greenhouse gas emissions; to bolster resilience to the impacts of climate change; to restore

   and expand our national treasures and monuments; and to prioritize both environmental

   justice and the creation of the well-paying union

                                                mmediately review and, as appropriate and

   consistent with applicable law, take action to address the promulgation of Federal regulations

   and other actions during the last 4 years that conflict with these important national objectives,

   and to immediately commence work to confront

   actions identified by the agencies, the heads of agencies shall, as appropriate and consistent

   with applicable law, consider suspending, revising, or rescindi                          The

   order also specifically revoked Executive Order 13778 of February 28, 2017 (Restoring the

   Rule of Law, Federalism, and Economic Grow                               aters of the United

                                      in promulgation of the NWPR.

10. Pursuant to the direction in EO 13990, the agencies have carefully reassessed the

   administrative record for and the legal and scientific basis of the NWPR. The agencies have

   also thoroughly reviewed the challenges to the NWPR presented by the parties in the pending

   litigation. The agencies have completed this assessment and decided to initiate rulemaking to

                                                                      that the agencies considered

   are: the text of the CWA; Congressional intent and the objective of the CWA; U.S. Supreme

   Court case law; the impacts resulting from the NWPR; concerns raised by stakeholders about

   the NWPR, including implementation-related issues; the principles outlined in EO 13990;

   and issues raised in ongoing litigation challenging the NWPR. As further described below,

   the agencies have identified substantial concerns with the NWPR and have determined that



                                            Page 3 of 9
 Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 16 of 21




   additional considerations should be given to certain aspects of the NWPR through notice-

   and-comment rulemaking, including concern that when interpreting the jurisdictional scope

   of the CWA, the NWPR did not appropriately consider the effect of the revised definition of



   the loss of waters protected by the CWA.

11. Congress enacted the CWA in 1972 with the stat

   chemical, physical, and biological integrity of

                                                       in achieving the statutory objective is through

   its general prohibition on the discharge of pollu

   statutory phrase that generally establishes the jurisdictional scope of the Act.

12. Certain statements in the NWPR preamble call into significant question whether the

                                                   quality impacts in developing the rule was

   consistent with these goals. For example, the agencies explicitly and definitively stated in

   numerous places in the NWPR administrative record that they did not rely on agency

   documents in the record that provided some limited assessment of the effects of the rule on

   water quality in determining the scope of the                                                 See,

   e.g.                                                      is not based on the information in the



13. The agencies now believe that consideration of



   consistency with the statutory objective of the CWA. See, e.g., County of Maui, Hawaii v.

   Hawaii Wildlife Fund                                          Maui

   importance of considering the                                        ng the scope of the Act and



                                             Page 4 of 9
 Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 17 of 21




                                                      on a careful evaluation of the record of the

   NWPR, including the above-quoted statement, the agencies have substantial and legitimate

   concerns regarding the adequacy of considera

   development of the NWPR. As such, the agencies believe it is appropriate to reconsider these



   chemical, physical, and biologi

14. In light of the text, structure, and legislative history of the Act, and Maui and other Supreme

   Court decisions, the agencies have concluded there must be some consideration of the effects



   Based on the record at the time the agencies promulgated the NWPR, significant concerns

   exist about the sufficiency of                          ation of the effects of the NWPR on the

   chemical, physical, and biological



   example, the agencies are concerned that the NWPR did not look closely enough at the effect

   ephemeral waters have on traditional navigable waters when the agencies decided to

   categorically exclude all ephemeral waters. New rulemaking will provide the agencies an

   additional opportunity to evaluate these issues and allow all interested stakeholders to

   contribute to this process through rulemaking comments and other public processes.

15. The agencies have also decided to initiate a new rulemaking in light of information regarding

   the impact of the NWPR on the scope of CWA jurisdiction informed by nearly a full year of

   implementation. Staff at EPA and the Army have reviewed approved jurisdictional

   determinations and identified indicators of a substantial reduction in waters covered under



                                             Page 5 of 9
 Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 18 of 21




   the NWPR compared to previous rules and practices. These indicators include an increase in

   determinations by the Corps that waters are non-jurisdictional and an increase in projects for

   which CWA Section 404 permits are no longer required. The agencies have also found that

   preliminary jurisdictional determinations (through which applicants proceed with permitting

   as though all resources were jurisdictional) are much less common under the NWPR,

   indicating that fewer project proponents believe waters are jurisdictional from the start. Of

   the 40,211 individual aquatic resources or water features for which the Corps made approved

   jurisdictional determinations under the NWPR between June 22, 2020 and April 15, 2021,

   approximately 76% were found to be non-jurisdictional. Many of the non-jurisdictional

   waters are excluded ephemeral resources (mostly streams) and wetlands that are not adjacent

   under the NWPR. The agencies are aware of 333 projects that would have required Section

   404 permitting prior to the NWPR, but no longer do under the NWPR. The agencies are also

   aware that this number is not the full universe of projects that no longer require Section 404

   permitting under the NWPR, partly because to the extent that project proponents are not

   seeking any determinations for waters that the NWPR now excludes, such as ephemeral

   streams, the effects of such projects are not tracked in the Corps database. As a whole, the

   reduction in jurisdiction is notably greater than the deregulatory effects discussed in the rule

   preamble and the economic analysis case studies.

16. These changes have been particularly significant in arid states. In New Mexico and Arizona,

   for example, of over 1,500 streams assessed under the NWPR, nearly every one has been

   found to be a non-jurisdictional ephemeral resource, which is very different from the status




                                             Page 6 of 9
    Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 19 of 21




     of the streams as assessed under both the Clean Water Rule and the pre-2015 regulatory

     regime.1

17. The agencies have heard concerns from a broad array of stakeholders, including states, tribes,

     scientists, and non-governmental organizations, that the reduction in the jurisdictional scope

     of the CWA is resulting in significant, actual environmental harms. These entities have

     identified specific projects and discharges that would no longer be subject to CWA

     protections because the waters at issue would no longer be jurisdictional. In many cases

     permit applications have been withdrawn. For example, stakeholders have raised concerns

     about dredge and fill activities on large swaths of wetlands in sensitive areas, in the

     floodplains of jurisdictional waters, or even within several hundred yards of traditional

     navigable waters, that are proceeding without CWA regulatory protection or compensatory

     mitigation. Stakeholders have also identified for EPA many other wetlands and streams,

     newly deemed non-jurisdictional, which are likely to be filled for commercial and housing

     developments, mines, water pipelines, and other forms of development without CWA

     oversight.

18. Projects are proceeding in newly non-jurisdictional waters in states and tribal lands where

     regulation of waters beyond those covered by the CWA are not authorized, and, based on

     available information, will therefore result in discharges without any regulation or mitigation

     from federal, state, or tribal agencies. See Economic Analysis for the Navigable Waters



     that a large number of states do not currently regulate waters more broadly than the CWA




1
 These non-jurisdictional ephemeral resources are predominantly ephemeral streams, but a small portion may be
swales, gullies, or pools.

                                                  Page 7 of 9
    Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 20 of 21




      project that stakeholders have identified for EPA is the construction of a high-pressure oil

      pipeline that would cut through a drinking water well field, which is expected to result in

      discharges to nearly 100 ephemeral streams that appear to be no longer jurisdictional under

      the NWPR; another project is the construction of a mine that would destroy hundreds of

      previously jurisdictional wetlands, deemed non-jurisdictional under the NWPR, next to a

      National Wildlife Refuge.

19. Tribes in arid areas have also indicated that they will disproportionately suffer from the

      reduction in protections, including tribal lands that intersect or are within the New Mexico

      state boundary. Some tribes have estimated that the NWPR removes more than 80% of

      stream miles within their jurisdictions from CWA protections, amounting to more than 1,400

      miles of streams. These tribes lack the authority and the resources to independently regulate

      surface waters within and upstream of their reservations, and therefore cannot protect their

      scarce waters from upstream dischargers, such as uranium and coal mines.

20. Ephemeral streams, wetlands, and other aquatic resources provide numerous ecosystem

      services, and there could be cascading and cumulative downstream effects from impacts to

      these resources, including but not limited to effects on water supplies, water quality,

      flooding, drought, erosion, and habitat integrity.2 The agencies have substantial concerns

      about the consideration of these effects on the chemical, physical, and biological integrity of




2
    U.S. Environmental Protection Agency, Connectivity of Streams and Wetlands to Downstream Waters: A Review

Environmental Protection Agency (2015)). https://cfpub.epa.gov/ncea/risk/recordisplay.cfm?deid=296414.

                                                   Page 8 of 9
 Case 1:21-cv-00277-WJ-KK Document 28-1 Filed 07/02/21 Page 21 of 21




I declare under penalty of perjury that the foregoing is true and correct, based on my

personal knowledge and on information provided by employees under my supervision.



Dated: June 9, 2021




                                             Jaime A. Pinkham
                                             Acting Assistant Secretary of the Army
                                             for Civil Works
                                             U.S. Department of the Army




                                            Page 9 of 9
